Citation Nr: 1628514	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include to include panic disorder, major depressive disorder, posttraumatic stress disorder (PTSD), and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1975.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A hearing was held before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The Board notes that the RO has adjudicated the claim on appeal as entitlement to service connection for panic disorder and major depressive disorder.  However, VA treatment records note PTSD, and anxiety.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, major depressive disorder, PTSD, and anxiety.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to afford the Veteran with a VA examination.  The Veteran has stated that his current psychiatric disorders are related to physical assaults he suffered while in service.  Specifically, at the Veteran's March 2015 Board hearing the Veteran testified that he was beaten by his drill instructor while in class; he was threatened to be killed by two men in suits; that he was beat by his whole platoon; and that while at CCP he was handcuffed to bars all day with nothing to eat.  See Bd. Hrg. Tr. at 6, 10-11, 13-14.  Review of the record also shows that the Veteran has submitted an article regarding drill instructors mistreating individuals at Parris Island.  The Board notes that there is no opinion of record as to whether the Veteran's psychiatric disorders are related to his military service.  Based on the current diagnoses of psychological disorders, lay testimony provided by the Veteran at his March 2015 hearing, and the article submitted indicating that abuse by drill instructors did occur at Parris Island, the Board concludes that remand is required for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board notes that, as stated above, the Veteran has provided pertinent details of his alleged stressors in the form of his candid testimony before the undersigned.  The AOJ should attempt to verify his stressors.

Moreover, at the March 2015 Board hearing, the Veteran stated that he sought treatment for his psychological disabilities at a VA medical facility in Louisville, Kentucky in 1982 and 1983.  See Bd. Hrg. Tr. at 15.  The Veteran's claims file only contains VA treatment records beginning in February 2000.  While on remand, the AOJ should secure any outstanding VA treatment records.

Finally, at the March 2015 Board hearing, the Veteran stated that he sought treatment from a private doctor for his psychological disorders.  See Bd. Hrg. Tr. at 19.  It does not appear that those medical records have been associated with the claims file.  As such, the AOJ should attempt to associate the Veteran's private medical records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorders.  A specific request should be made for Dr. P. (identified at the March 2015 Board hearing).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, to include VA treatment records that date from 1982 from the Louisville VA Medical Center.

2.  Request the Veteran's complete service personnel folder.

3.  Provide the Veteran with notice concerning how to substantiate a claim for PTSD based on personal assault.  Inform him that sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  

4.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine whether an acquired psychiatric disorder to include panic disorder, major depressive disorder, PTSD, and anxiety, is related to service.

Make the claims data consisting of Virtual VA/ VBMS documents available to the examiner for review of the case.  The examiner should note that this case review took place.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

If PTSD is found, the examiner should address whether it is related to an in-service stressor including alleged personal assault.  The examiner should address whether the evidence, including any evidence of behavior changes, indicates that personal assault occurred.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




